IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40462
                         Summary Calendar



BRET CAHILL, Former employees, job
seekers & other citizens of the
State of Texas,

                                         Plaintiff-Appellant,

versus

STATE OF TEXAS; MIKE SHERIDAN,
Jointly & severally,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-330
                       --------------------
                        September 20, 2002

Before HIGGINBOTHAM, SMITH and CLEMENT, Circuit Judges.

PER CURIAM:*

     Bret Cahill appeals from the district court's order granting

summary judgment to the defendants in his suit seeking

declaratory and injunctive relief.   Cahill alleged that the Texas

Workforce Commission ("TWC") violated his First Amendment and

Equal Protection rights by refusing to permit him and other

former employees to post commentary about former employers on

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40462
                                -2-

TWC's bulletin boards, job banks, computer networks, and other

resources.

     Cahill argues that TWC created a public forum in its media

for purposes of communication regarding employment opportunities

and that the state may not subject him to content-based

restrictions.   Alternatively, he argues that TWC created a

nonpublic forum and has unreasonably discriminated against him

based on his viewpoint.   He also argues that the state possesses

unbridled discretion in choosing who may and may not have access

to TWC's media.   In addition to addressing the merits of Cahill's

claims, the state argues that Cahill lacks standing to assert a

First Amendment challenge because he failed to allege an actual

or threatened injury.

     We conclude that although Cahill alleged in his complaint

that he asked for and was denied personal access to TWC's media,

his mere allegations are insufficient to establish standing at

the summary judgment stage.   Cahill failed to set forth specific

facts by affidavit or other evidence showing an actual injury in

response to the summary judgment motion.     See Lujan v. Defenders

of Wildlife, 504 U.S. 555, 561 (1992).     Cahill therefore lacks

standing.

     Further, we conclude based on a review of the record that

the TWC media are not a public forum and that Cahill has not

shown that his speech was suppressed solely because public

officials disagreed with his point of view.     See Cornelius v.
                            No. 02-40462
                                 -3-

NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 800-06 (1985);

Perry Educ. Ass'n v. Perry Local Educators Ass'n, 460 U.S. 37,

44-46 (1983).    Therefore, the district court did not err in

granting summary judgment on the merits.

     AFFIRMED.